TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00076-CR



                                     Darla Wilcox, Appellant

                                                  v.

                                   The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 14-0106CR, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                 MEMORANDUM OPINION AND ORDER


PER CURIAM

               Retained counsel for appellant has filed a motion to withdraw. Counsel represents

that appellant plans to file an affidavit of indigence to obtain a court appointed attorney to continue

to prosecute this appeal.

               On this Court’s own motion, we abate this case, remand it to the trial court, and refer

counsel’s motion to withdraw to the trial court for its consideration. On remand, if the trial court

grants the motion to withdraw, the trial court is directed to determine if appellant is indigent and

entitled to appointment of counsel. See Tex. Code Crim Proc. art. 26.04. If the trial court appoints

new counsel, the trial court is directed to provide counsel’s name, address, telephone number, and

state bar number to the Clerk of this Court immediately upon such appointment. Any orders shall

be included in a supplemental clerk’s record, and the supplemental clerk’s record is to be filed with
the Clerk of this Court on or before May 15, 2017. The trial court also is directed to hold any

hearings it deems necessary to comply with this order. Any such hearings shall be recorded and a

supplemental reporter’s record containing these hearings shall be filed with the Clerk of this Court

on or before May 15, 2017.

                This appeal shall be reinstated upon the date the supplemental clerk’s record is filed

with this Court. Appellant’s brief shall be due thirty days after the appeal is reinstated in this Court.

                It is ordered May 2, 2017.



Before Justices Puryear, Pemberton, and Goodwin

Abated and Remanded

Filed: May 2, 2017




                                                   2